Citation Nr: 1216715	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-37 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) for the period prior to May 20, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had service from September 1988 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A videoconference hearing was held before the undersigned in September 2009.

In September 2010, the Board remanded the appeal for additional development.  At that time, the Board noted that entitlement to TDIU was denied in an unappealed September 2006 rating decision.  It noted, however, that the United States Court of Appeals for Veterans Claim (Court) had recently held that the issue of TDIU was part and parcel of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Despite the prior unappealed denial of this issue, the Board directed that on remand, the VA examiner should address the issue of employability.

In July 2010, the RO assigned a 100 percent schedular evaluation for service-connected psychiatric disability effective May 20, 2009.  In the December 2011 supplemental statement of the case, the Appeals Management Center (AMC) indicated that it was unable to grant TDIU due to the fact that the Veteran was already receiving a 100 percent schedular evaluation.  The Board agrees that the issue of entitlement to TDIU is moot from May 20, 2009, the date a 100 percent schedular evaluation was assigned.  Notwithstanding, entitlement to TDIU for the period following the September 2006 denial and prior to May 20, 2009 remains for consideration.  

The issue of entitlement to TDIU for the period prior to May 20, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine; or, by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

2.  The October 2010 VA examination indicates that the Veteran presented with left lumbar radiculopathy in mild degree.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent for lumbar spine disability based on orthopedic manifestations or incapacitating episodes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).  

2.  The criteria for a separate 10 percent evaluation for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in January 2006, March 2006, and March 2009, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran has been provided notice of applicable rating criteria and advised how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the December 2011 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains extensive VA medical records and records from the Social Security Administration.  The Veteran has not identified additional relevant evidence that needs to be obtained.  The Veteran was provided VA examinations in June 2005, February 2006, January 2008 and October 2010 with addendum in September and November 2011.  The examinations contain necessary findings and are adequate for rating purposes.  

On review, there is no error or issue that precludes the Board from addressing the merits of the appeal.  See 38 C.F.R. § 3.159(c).  

Factual Background

In March 2003, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent evaluation effective October 21, 2002.  The Veteran disagreed with the decision and in April 2004, a Decision Review Officer (DRO) decision increased the evaluation to 40 percent, also from October 21, 2002.  The Veteran indicated that he was satisfied with the increase to 40 percent.  Thus, the appeal was considered resolved.

In April 2005, the Veteran submitted a claim for increase.  In a June 2005 statement, the Veteran reported his back was getting worse, leaving him in a state of much discomfort and immobility.  

On VA examination in June 2005, the Veteran reported constant pain traveling to his left leg, left knee, neck, left arm and right foot.  He stated his disability does not cause incapacitation.  He reported that he can no longer sit, stand, or walk for extended periods of time without pain.  On physical examination, posture was abnormal, mildly leaning to the right.  Gait was deliberate.  Examination of the thoracolumbar spine revealed complaints of radiating pain on movement from the low back to hips bilaterally.  There was no muscle spasm, but there was tenderness.  There was no ankylosis.  Forward flexion was from 0 to 60 degrees, with pain occurring at 50 degrees.  Joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use.  It was not limited by incoordination.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities showed motor and sensory functions within normal limits.  Diagnosis was degenerative disc disease of the lumbar spine.  

In August 2005, the RO continued the 40 percent evaluation.

A December 2005 statement from Dr. J.C. indicates that the Veteran has been under his care since January 1998 and has had many medical visits for back pain from intervertebral disc syndrome and the diagnosis was supported by MRI findings.  He further stated that the back pain was incapacitating with episodes having a total duration of 6 weeks or greater per year.  

On VA examination in February 2006, the Veteran reported constant pain.  The pain is elicited by physical activity and is relieved by rest and medication.  He indicated that he required bed rest, but stated that his condition did not cause incapacitation.  Posture and gait were within normal limits and he did not require an assistive device for ambulation.  Examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  There was no muscle spasm, tenderness, or ankylosis.  Forward flexion was from 0 to 75 degrees, with pain occurring at 75 degrees.  Joint function was additionally limited by lack of endurance and pain following repetitive use.  It was not additionally limited by fatigue, weakness, or incoordination.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  On neurological examination, motor and sensory functions of the lower extremities were within normal limits.  Diagnosis remained degenerative disc disease of the lumbar spine.  

In March 2006, the RO again continued the assigned 40 percent evaluation.  The Veteran disagreed and subsequently perfected this appeal.  

In a May 2006 statement, the Veteran reported that from April 1 to April 20, his back cramped up and froze.  He stated that he was completely unable to move and was bedbound until the fourth week when he was finally able to walk again.  He indicated that he did not see a doctor because he was on disability.  

On VA examination in January 2008, the Veteran denied radicular pain but reported incapacitating events 4 to5 times a year that put him down for about a week.  On physical examination, there was no indication of muscle spasm.  Posture and gait were normal.  Flexion was only to 70 degrees, but the examiner indicated that this was not a reasonable effort on the Veteran's part.  X-rays indicated very minimal degenerative disc disease of the lumbar spine.  The examiner's impression was that mechanical back pain was limiting his flexion and this was not due to degenerative disc disease.  Repeat flexion and extension did not produce pain, weakness, or fatigue.  There was no indication of lower extremity radiculopathy or sensory deprivation on the left or right.  The examiner indicated that the degenerative disk disease was currently non-symptomatic.  

In an October 2008 statement, the Veteran reported daily back pain increasing in severity.  He reported that his lower back freezes and when this happens he is unable to move or walk for several weeks at a time.  

In a June 2009 statement, the Veteran reported that when his back freezes, he has zero range of motion.  

At the September 2009 hearing, the Veteran reported that he is seen at the VA for medications and physical therapy.  He takes hydrocodone for pain.  He testified that the pain radiates down his right leg and that he has back spasms.  When the medication wears off, he is immobile.  He wears a back brace.  He last worked in 1997.  

A January 2010 VA physical therapy consult notes complaints of low back pain with occasional shooting to the left lower extremity.  Physical examination showed decreased range of motion in all planes secondary to pain.  A June 2010 note indicates that the Veteran presented as a drop in for his back.  The pain last night was so severe when he rolled out of bed that he had to lie on the floor for 45 minutes.  He had a fall on a stair railing when this started.  Assessment was acute back pain since his fall.  

On VA examination in October 2010, the Veteran reported chronic low back pain especially over the left side of his back.  He denied bowel or bladder dysfunction.  He has a back brace which helps.  He reported weekly flare-ups and incapacitating events 4 to 5 times a year that put him down for about a week.  On physical examination, flexion was from 0 to 60 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after 3 repetitions of range of motion.  There was decreased sensation in the left lower extremity.  The examiner reviewed the claims file and the opinions rendered by different examiners.  She opined that the Veteran presented with lumbar spine degenerative disc disease of intervertebral disc syndrome.  He has associated incapacitating episodes and presents left lumbar radiculopathy in mild degree.  

Records from the Social Security Administration indicate that the Veteran has been disabled since March 1998.  A back disability is not listed as the primary or secondary diagnosis.  

In September 2011, the October 2010 VA examiner reviewed the claims file and electronic medical records in detail.  Addendum indicates that the lumbar spine is manifested by intervertebral disc syndrome.  The examiner stated that the incapacitating episodes that require bed rest prescribed by a physician and treatment prescribed by a physician are 3 times a week for 1 week during a 12-month period, but the Veteran reports incapacitating events 4-5 times a year.  A November 2011 addendum indicates that the claims files were reviewed again in detail.  The opinion remained unchanged.  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

As discussed in the factual background section, throughout the appeal period there has been some disagreement as to whether the Veteran has intervertebral disc syndrome.  The most recent examination and addendums indicate that the Veteran's lumbar spine is manifested by intervertebral disc syndrome.  Resolving reasonable doubt in the Veteran's favor, the Board accepts this diagnosis as part of his service-connected lumbar spine disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation, when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The General Rating Formula for Diseases and Injuries of the Spine applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  

Under the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  Id. at Note (1). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

As set forth in the factual background section above, the Veteran receives VA medical treatment and has had several VA examinations throughout the appeal period.  Objective evidence, however, does not show unfavorable ankylosis of the entire thoracolumbar spine.  Thus, the criteria for an evaluation greater than 40 percent based on orthopedic manifestations under the General Rating Formula are not met or more nearly approximated.  In making this determination, the Board has considered the Veteran's statements regarding constant pain and significant limitation of activities, including the inability to move at times.  The Board notes that none of the examinations document ankylosis or significant limitations following repetitive use and the October 2010 examination showed flexion to 60 degrees, which is consistent with only a 20 percent evaluation.  The Board simply does not find adequate pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  

On review, the Veteran has reported both right and left leg complaints during the appeal period.  The January 2008 examiner stated that there was no indication of lower extremity radiculopathy.  The October 2010 VA examiner, however, indicates that the Veteran presented with left lumbar radiculopathy in mild degree.  Based on this examination report, the Board finds that a separate 10 percent evaluation, and no more, is warranted for the left lumbar radiculopathy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve).  

In considering whether a higher evaluation is available based on incapacitating episodes, the Board acknowledges the December 2005 private medical statement indicating the Veteran's back pain was incapacitating with episodes having a total duration of 6 weeks or greater per year.  It is unclear, however, whether this statement is based solely on the Veteran's reported history and the claims folder does not contain private treatment records supporting this statement, i.e., showing that bed rest was indeed prescribed by the physician.  Additionally, the Board questions the credibility of this statement given the Veteran's statements on VA examinations in June 2005 and February 2006 that his disability did not cause incapacitation.  

On recent examination, the Veteran reported that he experiences 4-5 incapacitating events that put him down for about a week.  In subsequent addendums, the examiner indicated 3 weeks of bed rest.  On review, the criteria for an evaluation greater than 40 percent based on incapacitating episodes is not warranted.  The Board further observes that virtually all acute incapacitating episodes are the result of chronic orthopedic and neurologic findings.  Thus, if ratings for chronic manifestations were combined with a rating for incapacitating episodes, it would result in the evaluation of the same disability under multiple diagnostic codes.  See 67 Fed. Reg. 54347-48 (Aug. 22, 2002); 38 C.F.R. § 4.14. 

Staged ratings are not warranted.  Hart.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   


ORDER

Entitlement to an evaluation greater than 40 percent for lumbar spine disability based on orthopedic manifestations or incapacitating episodes is denied.

A separate 10 percent evaluation for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As discussed in the introduction above, the Board must consider whether entitlement to TDIU is warranted prior to May 20, 2009.  See Rice.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Prior to May 20, 2009, the Veteran did not meet the schedular requirements for TDIU.  Pursuant to regulation, however, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  See 38 C.F.R. § 4.16(b).  

VA addendums dated in September and November 2011 indicate that the Veteran's lumbar spine degenerative disc disease at least as likely as not renders him unable to secure or follow a substantially gainful occupation.  The examiner noted that the Veteran was not fit for physical work and his back condition would cause increased absenteeism more than 3 days in a month and therefore, he would not be able to do sedentary work.  

On review, evidence of record arguably suggests that the Veteran was unemployable due to his back disability prior to May 20, 2009.  As such, the Board finds that the case should be referred for extraschedular consideration.  See 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to May 20, 2009, pursuant to 38 C.F.R. § 4.16(b). 

2.  Following completion of the requested development and any additional development deemed appropriate, adjudicate the issue of entitlement to TDIU for the period prior to May 20, 2009.  All applicable laws and regulations must be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


